Exhibit 21.1 INTERNAP NETWORK SERVICES CORPORATION LIST OF SUBSIDIARIES Name of Entity Jurisdiction Internap Network Services U.K. Limited United Kingdom Internap Network Services B.V. Netherlands Internap Technologies (Bermuda) Limited Bermuda Internap Technologies B.V. Netherlands Internap Network Services (HK) Limited Hong Kong Internap Network Services (Singapore) Pte Limited Singapore Internap Network Services (Australia) Ltd. Australia Internap Network Services Canada Canada Voxel Holdings, Inc. Voxel Dot Net, Inc. Ubersmith, Inc. Internap Connectivity LLC Internap Japan Co., Ltd.* Delaware Delaware Delaware Delaware Japan * Not wholly-owned.
